Opinion rendered September 30th, A. D. 1904. Kersten, J.: This is a motion on the part of the state to deny the petition for a change of venue on the ground that it is not made in apt time. That is the sole question under consideration, and not the question, shall a change of venue be granted even at this time? Much of the argument has been unnecessarily addressed to the latter proposition. The question is, was the petition presented or filed in apt time ? The state has denied that the application for change of venue was made at the earliest opportunity, and that the state’s attorney’s office did not receive the requisite legal notice, and that therefore the petition should be denied. The state has abandoned the latter proposition, thus leaving the first open to be passed upon. The petition recites that there exists at the present time such a prejudice on the part of the people of this county against the petitioner that he fears that he cannot have a fair and impartial trial in this county and that he did not become aware of said prejudices of the people of said county .against him until September 27th, 1904, at some time after four p. m. It has been shown that notice was served on the state’s attorney about 9:30 a. m. on the next day, that the petitioner was about to apply for a change of venue. If it is true that the petitioner had no knowledge of the existing prejudice against him on the part of the people of this county until the 27th of September, 1904, at four p. m., the latter having served notice at 9:30 a. m. on the next day upon the state’s attorney of his intention to pray for a change of venue, then he has fulfilled, I think, the requirements of the statute. The court has no other legal evidence upon this proposition than that which is disclosed by the petition itself. The petition technically fulfills the requirements of the law and shows prima facie that there exists such a prejudice on the part of the people of this county against the petitioner that he cannot receive a fair and impartial trial in this county and that he did not become aware of this prejudice until the evening of September 27th, 1904. It is also shown that on. the next morning at about 9:30 o ’clock he served notice on the state ’s' attorney of his intention to pray for a change of venue. The facts stand uncontradicted, and therefore must be accepted as true. The motion to dismiss the petition is denied. Opinion rendered October 4, 1904: Kersten, J.: Before granting this change of venue, I desire to say this: This is a very important matter, much more important than any matter that has arisen in this court for a long time. Under the law, if a defendant cannot have a fair trial in the county where he resides or where the offense was committed, he is entitled to a change of venue. There is no question- in regard to that. When these defendants filed their petition asking for a change of venue it was contested by the state, it was bitterly contested, I might say up to this morning. Suddenly the state ceases to contest this application for a change of venue, first oh the ground of expense, secondly on the ground that the state did not know just what number of affidavits the defendants would bring forward. Now, so far as the expense is concerned, the matter is so important that no expense should prohibit the state in any way, shape or manner from contesting this petition for a change of venue if the state is of the opinion that there is not such prejudice which would justify this court in granting a change of venue. Me. Barnes : And if it can get the money to do so. The Court : The money should be there. Mr. Barnes : But it is not. The Court: That is absolutely no excuse. Mr. Barnes : Well, it is not there. The Court : I will say to the state that the reason I make-these remarks is that I am being put in a false position in granting this change of venue, if I do grant it, which of course, the petition not being contested, I am compelled to do. There has been some newspaper talk, I do not know whether it came from the state’s attorney’s office or not, which in a manner brought the burden of granting this change of venue-upon this court. Now, I wish to say that I am acting in this matter as I will in every matter that comes before me, strictly in accordance with the law, and I want to do justice in this case, as I will in every case, as I see it. If I am mistaken about any proposition, that is a different question. But as I said before, if the state is of the opinion that there is no prejudice existing in this county it is the duty of the state to contest this petition, it was the duty of the state to file counter affidavits, and not say, “well, the court has ruled against us on the preliminary petition, and if you have all these affidavits we won’t contest it because the court will probably grant the change of venue anyway.” In doing that .the office of the state’s attorney is not acting in good faith. Mr. Barnes: Has the state’s attorney said that? The Court: Not in so many words. * * * The Court: I don’t care to say anything more on that .subject. It is sufficient to say that already cranks have commenced to write letters, one of which I received this morning, which was threatening in the extreme, and stated that if I granted a change of venue in this case I might look for a vigilance committee or something of that kind. Not only ■could things of that kind be averted, if the state’s attorney would come right out and say there is no prejudice in this ■county and we will contest the change, or say, “well, gentlemen, it seems to me that there is prejudice in this county •and we will not contest it.” That would be the manly way of treating a matter of this kind. Mr. Bindley: It was not until after the affidavits were presented that we could have any conception of the prejudice which they say exists. The Court : There is no rule of law compelling any living man to produce his testimony beforehand. This is an issue ■of fact that is tried in the same manner as any other issue, and no court would have the right to say to the plaintiff, “Mr. Plaintiff, I want to know what kind of evidence you have on which you base your claim; I want to know how many witnesses you have whom you intend to introduce; I want to know the nature of the evidence on which you will depend, ■any more than the court would have the right to ask the defendant similar questions. It is an issue of fact that this •court and any other court would be bound to hear whatever evidence, proper legal evidence, either litigant would bring forth. Mr. Bindley: Wasn’t it announced by the state’s attorney most promptly, when the number of affidavits was stated, that he believed too that the change should be granted? Mr. Mayer: The state’s attorney in his argument stated to the court that every county in the state was prejudiced, and I advanced that as one of the reasons why a change of venue should be granted.